Title: From Thomas Jefferson to Lafayette, 16 June 1792
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Philadelphia June 16. 1792.

Behold you then, my dear friend, at the head of a great army, establishing the liberties of your country against a foreign enemy. May heaven favor your cause, and make you the channel thro’ which it may pour it’s favors. While you are exterminating the monster aristocracy, and pulling out the teeth and fangs of it’s associate monarchy, a contrary tendency is discovered in some here. A sect has shewn itself among us, who declare they espoused our new constitution, not as a good and sufficient thing itself, but only as a step to an English constitution, the only thing good and sufficient in itself, in their eye. It is happy for us that these are preachers without followers, and that our people are firm and constant in their republican purity. You will wonder to be told that it is from the Eastward chiefly that these champions for a king, lords and commons come. They get some important associates from New York, and are puffed off by a tribe of Agioteurs which have been hatched in a bed of corruption made up after the model of their beloved England. Too many of these stock jobbers and King-jobbers have come into our legislature, or rather too many of our legislature have become stock jobbers and king-jobbers. However the voice of the people is beginning to make itself heard, and will probably cleanse their seats at the ensuing election.—The machinations of our old enemies are such as to keep us still at bay with our Indian neighbors.—What are you doing for your colonies? They will be lost if not more effectually succoured. Indeed no future efforts you can make will ever be able to reduce the blacks. All that can be done in my opinion will be to compound with them as has been done formerly in Jamaica. We have been less zealous in aiding them, lest your government should feel any jealousy on our account. But in truth we as sincerely wish their restoration, and their connection with you, as you do yourselves. We are satisfied that neither your justice nor their distresses will ever again permit their being forced to seek at dear and distant markets those first necessaries of life which they may have at cheaper markets placed by nature at their door, and formed by her for their support:—What is become of Mde. de Tessy and Mde. de Tott? I have not heard of them since they went to Switzerland. I think they would have done better to have come and reposed under the Poplars of Virginia. Pour into their bosoms the warmest effusions of my friendship and tell them they will be warm and constant unto death. Accept of them also for Mde. de la Fayette and your dear children—but I am  forgetting that you are in the feilds of war and they I hope in those of peace. Adieu my dear friend! God bless you all. Your’s affectionately

Th: Jefferson

